United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4033
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Robert Koebel,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 11, 2007
                                Filed: October 16, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 70-month prison sentence for possessing
pseudoephedrine knowing it would be used to manufacture a controlled substance in
violation of 21 U.S.C. § 841(c)(2) and 18 U.S.C. § 2, Robert Koebel argues that his
sentence is unreasonable because the district court1 did not give reasons for refusing
to vary more than 14 months below the applicable Sentencing Guidelines range, which
makes it impossible for this court to engage in a meaningful reasonableness review
of his sentence.

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       We conclude that the record is sufficient to permit meaningful review, however,
and we further conclude that Koebel’s sentence is not unreasonable. The district
court’s statements, and the testimony and arguments from the sentencing hearing,
convince us that the court considered the 18 U.S.C. § 3553(a) factors. See United
States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (relevant inquiry is not
whether district court quoted or cited § 3553(a), but whether court actually considered
§ 3553(a) factors and whether appellate court’s review of those factors leads it to
conclude that they support finding of reasonableness). The court mentioned the
circumstances of the offense and the circumstances and background of Koebel, and
indicated that Koebel needed to pay his debt to society for engaging in criminal
behavior, which are all proper sentencing factors. See 18 U.S.C. § 3553(a)(1) (in
imposing sentence district court must consider nature and circumstances of offense
and history and characteristics of defendant), (a)(2)(A) (sentence must reflect
seriousness of offense, promote respect for law, and provide just punishment).
Nothing in the record indicates that the court overlooked any relevant factor or
considered an inappropriate factor. See United States v. Mosqueda-Estevez, 485 F.3d
1009, 1012-13 (8th Cir. 2007).

      Accordingly, we affirm.
                     ______________________________




                                          -2-